Citation Nr: 0030165	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-11 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Timeliness of notice of disagreement (NOD) with regard to 
a January 1998 rating decision which denied service 
connection for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
PTSD.  In an October 1999 Statement of the Case, the RO found 
that a timely NOD was not filed with respect to the January 
1998 denial of the claim for service connection for PTSD.  

In a November 1999 VA Form 9, the veteran indicated a desire 
for a hearing before the Board in Washington, DC, in 
conjunction with the claims on appeal.  The veteran was 
accordingly scheduled for a hearing before the Board on 
October 23, 1999.  He was notified of the date of the 
scheduled hearing at his latest address of record, and there 
is no indication that this notification was returned as 
undeliverable.  The veteran failed to report for that 
hearing, and there is no indication as to the reasons 
therefor.  As such, the Board has construed the veteran's 
failure to report as a withdrawal of his hearing request, and 
it is found that no further action is required with regard to 
a hearing.  

The Board notes that the veteran perfected an appeal as to a 
March 1999 rating decision, in which the RO found that new 
and material evidence had not been presented to reopen a 
claim for service connection for PTSD.  The Board's decision 
herein is fully favorable with regard to the appeal regarding 
timeliness of the NOD as to January 1998 rating decision 
(which denied service connection for PTSD).  As the Board has 
found that a timely NOD was submitted, the veteran's original 
claim for service connection for PTSD remains open. 

The claim for service connection for PTSD, which has remained 
open since the time of the original denial, is the subject of 
a remand which immediately follows the decision herein.  


FINDINGS OF FACT

1.  In January 1998, the RO denied service connection for 
PTSD and the veteran was notified of that decision by letter 
dated January 26, 1998.  

2.  The veteran indicated his intent to appeal the January 
1998 decision by submitting additional evidence and a VA Form 
21-256 (in which he essentially continued to claim that 
service connection was warranted for his psychiatric 
disorder) in September 1998.  


CONCLUSION OF LAW

The VA Form 21-256 submitted by the veteran in September 1998 
constitutes a timely filed notice of disagreement with regard 
to the January 1998 decision denying service connection for 
PTSD.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.200, 20.201 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Timeliness of notice of disagreement

The veteran contends that he submitted a timely notice of 
disagreement with regard to the January 1998 decision in 
which his claim for service connection for PTSD was denied.  

VA regulations provide that a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute an NOD.  While 
special wording is not required, the NOD must be in terms 
that can reasonably be construed as disagreement with that 
determination and a desire for appellate review. 38 C.F.R. § 
20.201 (2000).  The United States Court of Appeals for 
Veterans Claims (Court) has recently held that insofar as 
38 C.F.R. § 20.201 may be interpreted as adding a requirement 
of an expression of a desire for Board review, that portion 
of the regulation is invalid.  See Gallegos v. Gober, 14 Vet. 
App. 50 (2000).  

The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  Questions as to timeliness or adequacy of 
response shall be determined by the Board.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 20.302 (2000).  The regulations 
provide that an NOD postmarked before the expiration of the 
one year period will be accepted as timely filed.  If no NOD 
is filed within the prescribed period, the action or 
determination by the agency of original jurisdiction shall 
become final and the claim will not thereafter be reopened or 
allowed, except as may be provided by regulations not 
inconsistent with Title 38, United States Code. 38 U.S.C.A. § 
7105 (b)(1)(c) (West 1991).

As noted, the RO denied service connection for PTSD in a 
January 1998 rating decision.  The veteran was notified of 
the denial by letter dated January 26, 1998.  Thereafter, he 
submitted a VA Form 21-526 (received at the RO on September 
23, 1998) in which he indicated that he was claiming 
compensation for extreme emotional and mental distress.  In 
addition to the Form 21-526, the veteran submitted lay 
statements from his wife, daughter, sister-in-law, and a 
friend, and these statements are pertinent to his claim for 
service connection for PTSD.  

By letter dated January 7, 1999, the veteran was notified 
that he had one year from the date of notification of the 
January 1998 decision within which to file an appeal.  He was 
informed that if he wished to appeal that decision, he must 
send his written disagreement to the RO prior to January 26, 
1999.  

On January 29, 1999, the RO received a statement from the 
veteran, dated January 25, 1999, in which he indicated that 
he wished to make an appeal as to his claim.  This statement 
was submitted on the veteran's behalf by the accredited 
representative.  The RO found that the January 1999 statement 
did not constitute a timely NOD as it was not received at the 
RO by January 26, 1999.  

Thereafter, in a March 1999 rating decision, the RO 
adjudicated the issue of whether new and material evidence 
had been submitted to reopen a claim for service connection 
for PTSD, based on the VA Form 21-256 which was submitted by 
the veteran in September 1998 and which the RO construed as a 
"new claim."  

At a personal hearing before a local hearing officer, the 
veteran and his representative argued that the September 1998 
VA Form 21-526 should be construed as a timely filed notice 
of disagreement.  The representative indicated that at the 
time of filing the Form 21-256 in September 1998, the veteran 
thought that he was filing an NOD and the service officer had 
utilized Form 21-256 by mistake.  Thus, it was contended that 
the claim on appeal should be considered a continuation of 
the original claim for service connection for PTSD, as 
opposed to consideration on the basis of new and material 
evidence to reopen a previously denied and final claim.  In 
October 1999, the RO issued a Statement of the Case with 
regard to the issue of whether an NOD was timely filed with 
regard to the rating decision of January 1998, and the 
veteran perfected an appeal with regard to that issue.  

Having reviewed the record, the Board has concluded that the 
VA Form 21-256, which was received at the RO in September 
1998, constitutes a timely notice of disagreement with regard 
to the January 1998 rating decision which denied service 
connection for PTSD.  The Form 21-256 was timely as it was 
submitted within the one year period following notification 
of the January 1998 decision.  In addition, the form 
indicates that the veteran wished to pursue the claim for 
PTSD, to include emotional and mental distress, and it was 
accompanied by additional evidence in support of a service 
connection claim for PTSD.    

The record indicates that after receiving the VA Form 21-256 
in September 1998, the RO took no action, either to 
adjudicate a new claim or to continue the previously denied 
claim, until January 1999.  After being made aware that the 
September 1998 Form 21-256 had not been accepted as an NOD, 
the veteran had only a very short time within which to 
initiate an appeal in accordance with the RO's 
specifications.  Shortly thereafter, the veteran indicated 
his desire to appeal the January 1998 rating action by 
submitting a notice of disagreement to the RO via his 
accredited representative; however, that correspondence was 
not received until January 29, 1999, or three days after the 
January 26, 1999 deadline.  

In light of these circumstances, the Board is of the opinion 
that the September 1998 Form 21-256 can reasonably be 
construed as an NOD with regard to the January 1998 rating 
decision.  38 C.F.R. § 20.201 (2000).  As a timely NOD has 
been submitted, the claim for service connection for PTSD 
remains open and further development is required.  


ORDER

A timely notice of disagreement was submitted with regard to 
the January 1998 decision which denied service connection for 
PTSD.  


REMAND

As it has been found a timely NOD was filed with regard to 
the RO's January 1998 denial of a claim for service 
connection for PTSD, that claim has remained open since the 
time of the original denial.  Having reviewed the record, the 
Board has determined that this claim must be returned to the 
RO for the purpose of issuing the veteran and his 
representative an appropriate supplemental statement of the 
case, which reflects the ongoing original claim for service 
connection for PTSD, and further evidentiary development. 

The file indicates that there is a further VA duty to assist 
the veteran in developing evidence pertinent to his claim for 
service connection for PTSD.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.103(a), 3.159 (2000).
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2000).

The veteran's DD Form 214 does not indicate that he engaged 
in combat.  If he did not engage in combat, his statements 
are inadequate to prove the occurrence of a stressor in 
service, and such stressors must be established by official 
service records or other credible supporting evidence.  Id.; 
Gaines v. West, 11 Vet. App. 353 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

In a January 1998 decision, the RO denied the veteran's claim 
for service connection for PTSD on the bases that there was 
no credible evidence of an in-service stressor.  38 C.F.R. § 
3.304(f).  The RO referred the veteran's claimed stressors to 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR)), but that organization was unable to confirm the 
veteran's alleged inservice stressors.  However, USASCRUR 
suggested that morning reports should be requested from the 
National Personnel Records Center (NPRC), in order to obtain 
information regarding casualties in the veteran's unit.  The 
veteran's claimed stressors include that a friend of his, 
identified by his last name, was killed during his active 
service in Vietnam, and that there were American casualties 
at the time of a January 1968 mortar attack on an asphalt 
camp at Camp Radcliffe, where he was stationed during his 
tour of duty in Vietnam.  On remand, morning reports for the 
veteran's unit will be sought in a further attempt to verify 
his claimed in-service stressors.  The Board finds that 
additional development is in order in view of the fact that 
the RO has not obtained all of the veteran's pertinent 
service personnel records, to include morning reports, as 
recommended USASCRUR. 
The Board further notes that the veteran has reported 
treatment for PTSD at a Vets Center from 1994 to the present 
time.  The VA's statutory duty to assist the veteran includes 
the obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. Derwinski, 2 
Vet. App. 320 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, the instant claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide the address of the 
Vets Center where he has been followed 
for PTSD since 1994.  Utilizing the 
information provided by the veteran, the 
RO should contact the Vets Center in 
order to request copies of the veteran's 
treatment records.   

2.  The RO should contact the National 
Personnel Records Center (NPRC) in order 
to request copies of morning reports 
corresponding to the veteran's assigned 
unit or units for the dates during which 
he was stationed in Vietnam.  This 
request should be accompanied by the 
copies of the veteran's service personnel 
records, including his DD Form 214, the 
DA Form 20, and any additional 
documentation which would aid the NPRC in 
obtaining the appropriate morning 
reports.  

3.  If, and only if, any of the veteran's 
alleged stressors are confirmed, the RO 
must schedule the veteran for a VA 
psychiatric examination for the purpose 
of determining whether his PTSD is 
causally linked to the verified 
stressor(s).  If the veteran meets the 
diagnostic criteria for PTSD, the 
examiner must opine whether it is at 
least as likely as not that his PTSD is 
causally linked to the verified 
stressor(s).  The claims file must be 
made available to the examiner for his or 
her review.  All indicated tests should 
be accomplished. 

4.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible. If 
any development remains incomplete, 
appropriate corrective measures should be 
taken.  

5.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the claim for service connection 
for PTSD.  If the decision remains 
adverse, the RO should furnish the 
veteran with an appropriate Statement of 
the Case, which reflects the timely NOD 
filed by the veteran with regard to the 
RO's January 1998 decision and the RO's 
current adjudication of the claim for 
service connection for PTSD on the 
merits. 

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate. 

The purpose of this remand is to conduct additional 
evidentiary development and to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claim on appeal.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

 



